Order filed, July 25, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00585-CV
                                 ____________

                          DENNIS SHAVER, Appellant

                                         V.

  WELLS FARGO BANK, NA AS TRUSTEE FOR NCBT 2008-1, Appellee


                       On Appeal from the County Court
                             Waller County, Texas
                        Trial Court Cause No. C12-102


                                     ORDER

      The reporter’s record in this case was due May 20, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Sheila May, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM